Citation Nr: 1639870	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right knee lateral instability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an initial disability rating in excess of 20 percent for right knee lateral instability, entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease, and entitlement to TDIU prior to September 24, 2012, is warranted.

As an initial matter, the Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

VA examination reports dated in October 2008, March 2012, August 2013, and February 2015 evaluating the Veteran's service-connected right knee disabilities during the appeal period are deemed inadequate under Correia.  Thus, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  

In addition, any updated VA treatment records should be obtained.  The record contains VA treatment records most recently dated in August 2012 from Richmond VA Medical Center (VAMC), in October 2015 from Charleston VAMC, in June 2014 from Columbia VAMC, and in February 2013 from Hampton VAMC.  On remand, updated VA treatment records, from the aforementioned VAMCs, to include all associated outpatient clinics, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Regarding the appeal for entitlement to TDIU prior to September 24, 2012, VA has a duty to maximize a claimant's benefits.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits and citing AB v. Brown, 6 Vet. App. 35, 38 (1993) for the proposition that a claimant is presumed to be seeking the maximum benefits under law and regulation).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114(s).  See Bradley, 22 Vet. App. at 294 (explaining that SMC benefits are to be accorded when a veteran becomes eligible without need for a separate claim); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (stating that it is VA policy specifically provides for the consideration of special monthly compensation where it may be applicable and the veteran does not place his eligibility at issue.). 

If a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities, then such veteran is entitled to SMC.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  The Court has held that section 1114(s) does not limit a service-connected disability rated as total to only a schedular rating of 100 percent, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  See Bradley, 22 Vet. App. at 290. 

Presently, service connection is in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated as 100 percent disabling; coronary artery disease, rated as 60 percent disabling; right knee lateral instability, rated as 20 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; right knee scar, rated as 10 percent disabling; left knee arthritis with limited flexion, rated as 10 percent disabling; right orchiplexy and right lower extremity angioplasty scars, rated as noncompensable; and left knee arthritis with limited extension, rated as noncompensable.  The Veteran's combined service-connected disability rating is 30 percent, effective September 16, 2008, and 100 percent, effective December 30, 2010.  38 C.F.R. § 4.25 (2015).  Prior to December 30, 2010, the combined rating for his service-connected disabilities is not 70 percent or more.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(a), (b) (2015).

During the pendency of the appeal, a November 2015 rating decision granted SMC under 38 U.S.C.A. § 1114(s) on account of PTSD rated 100 percent and additional service-connected disability of coronary artery disease, independently ratable at 60 percent or more from September 24, 2012.  As the Veteran has already been awarded SMC as of September 24, 2012 and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable for the period from September 24, 2012.  However, as such is not in effect prior to September 24, 2012, the issue of entitlement to TDIU, including on an extraschedular basis, remains on appeal for the period prior to September 24, 2012.  In addition, during the period prior to September 24, 2012, the Veteran can still establish entitlement to SMC if, in addition to the schedular 100 percent rating for PTSD, he has an award of TDIU based on a single service-connected disability independent of the PTSD, on an extraschedular basis.

The Board observes that the most recently issued November 2015 supplemental statement of the case did not adequately address the issue of entitlement to a TDIU.  The AOJ found the issue of entitlement to a TDIU was moot from December 30, 2010, as the Veteran received a combined evaluation of 100 percent as of that date.  However, as discussed above, this contradicts the holding in Bradley.  Based on the foregoing, the Board finds entitlement to a TDIU should be readjudicated to determine if the Veteran has a single service-connected disability, other than PTSD, prior to September 24, 2012, sufficient to warrant a TDIU rating.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Richmond VAMC dated since August 2012, from Charleston VAMC since October 2015, from Columbia VAMC since June 2014, and from Hampton since February 2013.  Associate all updated records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected right knee disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the right knee disabilities must be noted in the report including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee joint in question and the paired left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Then, readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the November 2015 supplemental statement of the case.  Furthermore, the AOJ must readjudicate the claim of entitlement to a TDIU prior to September 24, 2012, and determine if the Veteran has a single service-connected disability, other than PTSD, which rendered him unemployable prior to September 24, 2012, so as to warrant referral for consideration of a TDIU on an extraschedular basis.  Please note that the claim is not moot from December 30, 2010, for the reasons discussed above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

